Exhibit 10.9

 

OPERATING AGREEMENT
OF
ImmuDyne PR LLC
(a Puerto Rico limited liability company)


 

THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into as of April
1, 2016, by and among the persons set forth on Schedule A attached hereto (the
“Members”).

 

WHEREAS, the parties have determined it is advisable to execute and implement
this Agreement to govern ImmuDyne PR LLC (the “Company”) organized under the
laws of the Commonwealth of Puerto Rico, for the purpose hereinafter stated, to
be managed by the Members.

 

NOW, THEREFORE, intending to be legally bound, the parties hereby set forth the
terms of their agreement as to the affairs of the Company and the conduct of its
business, and agree as follows:

 

Article 1
FORMATION, PURPOSE AND DEFINITIONS

 

1.1 Establishment of Limited Liability Company. The Members hereby agree to
establish and organize a Puerto Rico limited liability company upon the terms
set forth in this Agreement. The Members are hereby admitted to membership in
the Company.

 

1.2 Name. Pursuant to the terms of this Agreement, the Members intend to carry
on a business for profit under the name ImmuDyne PR LLC. The Company may conduct
its activities under any other permissible name designated by the Members. The
Members shall be responsible for complying with any registration requirements in
the event an alternative name is used.

 

1.3 Offices and Registered Agent. The principal place of business of the Company
shall be located at 53 Calle Palmeras, Suite 802, San Juan, PR 00901, or at such
other location as the Members may determine. The Company may have any number of
other offices at such locations as the Members may determine. The registered
agent for the service of process and the registered office of the Company shall
be the person and location set forth in the Company’s Certificate of Formation
filed with the Office of the Secretary of Commonwealth of Puerto Rico. The
Members may, from time to time, change such registered agent and registered
office by appropriate filingsas required by law.

 

1.4 Purpose. The Company’s purpose shall be to operate as an international trade
hub based in Puerto Rico, where it will (i) coordinate the transfer, sale and
resale of proprietary immune support products (the “Products”); (ii) provide
call-center services for advertising, client support and marketing in connection
with the Products; (iii) provide centralized management services involving
logistics, accounting, and other managerial services for the Company’s
international operations; and (iv) engage in any other lawful business for which
limited liability companies may be organized under the Act. The Company shall
have the authority to do all things necessary or advisable in order to
accomplish such purposes.



 

1

 

 

1.5 Duration. Unless the Company shall be earlier terminated in accordance with
Article 6, the Company shall continue in existence in perpetuity.

 

1.6 Other Activities of Members. The Members may engage in or possess an
interest in other business ventures of any nature, but Taggart International
Trust and American Nutra Tech LLC and their respective principals, may not
engage directly or indirectly in activities in direct competition with the
activities of the Company.

 

1.7 Federal Income Tax Status. The Company is intended to qualify to be treated
for US federal income tax purposes as a corporation.

 

Article 2
CAPITAL MATTERS

 

2.1 Members. The names and addresses of the Members are contained in Schedule A
attached to this Agreement.

 

2.2 Membership Units. The Company is hereby authorized to and does issue units
(“Membership Units”) in exchange for each Member’s Capital Contribution, in the
amount set forth on Schedule B. The Units shall be divided into three classes:
(i) Class A Common Units, (ii) Class B Common Units and (iii) Class C Common
Units.

 

2.3 Capital Contributions. The initial capital account balances of the Members
are set forth on Schedule A and reflect the cash or property contributed by each
Member as shown thereon. No interest shall accrue on any capital contributions,
and no Member shall have the right to withdraw or to be repaid, any capital
contributed by such Member, except as and to the extent specifically provided in
this Agreement.

 

2.4 Additional Capital Contributions. If the Members unanimously determine that
the Company requires additional capital contributions from the Members, then
written notice thereof shall promptly be given to all Members. Upon the date
specified in such notice, which date shall not be less than fifteen (15) days
after the date such notice is delivered, the Members shall deliver to the
Company in cash their pro rata share, based on their respective Membership
Units, of the total amount of additional capital required by the Company.

 

2.5 Transferred Capital Accounts; Adjustments. Upon the transfer of all or any
part of a Membership Interest, the Capital Account of the transferor Member that
is attributable to the transferred interest shall carry over to the transferee
Member.

 

2.6 Return of Capital. Each Member is entitled to the return of such Member’s
contribution only by way of distributions made pursuant to Article 3 or Article
6. No Member shall have the right to receive any property other than cash in
return for such Member’s capital contribution or to bring an action of partition
against the Company or its property.

 



2

 

  

2.7 Loans. If a Member makes any loan to the Company, or advances money on its
behalf, the amount of any such loan or advance shall not be deemed an increase
in, or contribution to, the capital of the Company. Interest shall accrue on any
such loan or advance at an annual rate agreed to by the Member making such loan
to the Company and the other Members (but not in excess of the maximum rate
allowable under applicable usury laws).

 

2.8 Additional Members. The Members shall have the right to admit new Members to
the Company upon the approval of all the Members and the contribution of cash or
other assets, including in connection with a merger transaction and upon the
execution of such agreements as the Members may deem advisable; provided that
(i) the Members conclude that such additional Member may be legally admitted
without violating applicable federal and state securities laws and (ii) such
transfer will not cause the Company to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes. Any Person (as hereinafter defined) so admitted as a Member shall have
all of the rights, privileges and obligations of a Member as if an original
signatory to this Agreement. “Person” means an individual, corporation,
partnership, limited liability company, trust, estate, joint stock company or
other entity of whatever nature.

 

2.9 Limitation of Liability of Members. No Member shall have any liability or
obligation for any debts, liabilities or obligations of the Company, or of any
agent or employee of the Company, beyond the Member’s capital contribution,
except as may be expressly required by this Agreement or applicable law.

 

Article 3
DISTRIBUTIONS AND ALLOCATIONS

 

3.1 Distributions.

 

(a) The Company shall make quarterly distributions of cash from Qualifying Cash,
as defined below, to each class of Membership Units in proportion to the equity
percentage that such class represents of the total Membership Units of the
Company as specified on Schedule B attached hereto, reduced by any actual
distributions made during the year.

 

i. The term “Qualifying Cash” means, for each calendar year, cash available for
distribution to the Members after payment of current expenses and liabilities of
the Company (including any withholding obligations except as provided in Article
3.1(c)); provided however, that the term “Qualifying Cash” shall not include
non-cash assets of the Company that is distributed, or is available for
distribution, to the Members, unless the distribution of such non-cash assets is
due to the liquidation or dissolution of the Company.

 

ii. To the extent any particular class of Membership Units does not receive its
corresponding distribution during the year in question (the “Accumulated
Undistributed Amount”), the Company shall segregate such class’ Accumulated
Undistributed Amount into a separate account. The Accumulated Undistributed
Amount shall be considered Qualifying Cash only with respect to the applicable
class to which no distribution was made during the year.

 

3

 

 

iii. If upon the distribution referred to in Article 3.1(a), there is any
Accumulated Undistributed Amount with respect to a particular class of
Membership Units, the cash distributions shall first be made to cover the
particular class of Membership Units’ Accumulated Undistributed Amount, with any
excess Qualifying Cash being distributed pro-rata among the different classes of
Membership Units.

 

(b) Any income or other taxes required to be paid to any taxing authority by the
Company on account of any Member’s share of any Company property, income, or
gain, or out of any Company distribution to any Member, shall be treated as
having been distributed to that Member and offset against such Member’s right to
current (and, if necessary, future) distributions from the Company.

 

Article 4
ADMINISTRATIVE MATTERS

 

4.1 Meeting of Members.

 

(a) Place of Meetings. All meetings of the Members shall be held at such place
or places, within or outside the Commonwealth of Puerto Rico, as shall be
determined by a majority of the vote from time to time or by means of the
Internet or other electronic communications technology in a fashion pursuant to
which the Members have the opportunity to read or hear the proceedings
substantially concurrently with their occurrence and vote on matters submitted
to the Members.

 

(b) Annual Meetings. At least once in each calendar year on a date determined by
a majority of the vote, a meeting of the Members shall be held to transact such
business as may properly be brought before the meeting.

 

(c) Special Meetings. Special meetings of the Members may be called at any time
by a majority of the vote. At any time, upon written request of any person who
has called a special meeting, it shall be the duty of the Secretary of the
Company to fix the time of the meeting which shall be held not more than fifteen
(15) days after the request for a special meeting. If the Secretary shall
neglect or refuse to fix the date and give notice, the Member making the request
may do so.

 

(d) Notice of Meetings. Written notice of every meeting of Members, stating the
time and geographic location thereof, if any, shall be given (by, or at the
direction of, the party authorized to call the meeting) to each Member of record
entitled to vote at the meeting at the address appearing on the records of the
Company or supplied by the Member to the Company for the purpose of notice, at
least five (5) days prior to the day named for the meeting, unless a greater
period of notice is required by statute in a particular case. In the case of a
special meeting of Members, the notice shall also set forth the purpose of the
meeting. When a meeting is adjourned, it shall not be necessary to give any
notice of the adjourned meeting or of the business to be transacted at any
adjourned meeting, other than by announcement at the meeting at which such
adjournment is taken.

 

4

 

 

(e) Quorum. The Members present, in person, by proxy or by means of electronic
technology, including, without limitation, the Internet, at a Members’ meeting
duly called, who are entitled to cast a majority of the vote that all Members
are entitled to cast on a particular matter at any such meeting, shall
constitute a quorum for the transaction of business except as otherwise provided
by law or by resolution of the Members prior to such meeting. If however, such
quorum shall not be present, those present thereat may adjourn the meeting to
such time and place as they may determine.

 

(f) Actions by Members. Except as otherwise expressly provided in this
Agreement, the Members shall act by a majority of the vote, as such term is
defined in Article 4.1(g), of the holders of the Membership Units.

 

(g) Voting. The classes of Membership Units shall be entitled to a vote, in
person or by proxy, in accordance with the voting percentages set forth on
Schedule B attached hereto.

The term “majority” or “majority of the vote” shall mean more than fifty percent
(50%).

 

(h) Proxy Voting. At each meeting of the Members every Member having the right
to vote shall be entitled to vote in person or by proxy appointed by an
instrument in writing subscribed by such Member and delivered to the Secretary
at the meeting. No unrevoked proxy shall be valid after eleven (11) months from
the date of its execution, unless a longer time is expressly provided therein.

 

(i) Voting List. The officer or agent of the Company having charge of the
transfer books shall make, at least five (5) days before each meeting of
Members, a complete list of the Members entitled to vote at the meeting,
arranged in alphabetical order, with the address of and the Membership Units
held by each, which list shall be kept on file at the place of business of the
Company, and shall be subject to inspection by any Member at any time during
usual business hours. Such list shall also be produced and kept open at the time
and place of the meeting, and shall be subject to the inspection of any Member
during the whole time of the meeting.

 

(j) Informal Action by Unanimous Consent. Any action required or permitted to be
taken at a meeting of the Members may be taken without a meeting if a consent or
consents, setting forth the action so taken, shall be given by a majority of the
vote of the Members who would be entitled to vote at a meeting for such purpose
and shall be filed with the Secretary of the Company.

 

(k) Participation in Meetings via Telephone or other Electronic Means. Members
may participate in any meeting of the Members by conference telephone, similar
communications equipment or other electronic means, including without
limitation, the internet. Members so participating will be deemed present at the
meeting.

 

5

 

 

4.2 Management. The business and affairs of the Company shall be managed by the
Members.

 

4.3 Appointment of Officers and Agents.

 

(a) The officers of the Company (the “Officers”) shall be designated by a
majority vote of the Members and shall include at least a president (the
“President”), a Chief Executive officer (the “Chief Executive Officer”), a Chief
Operating Officer (the “COO”) and the Secretary (the “Secretary”). The
respective duties of President, Chief Executive Officer and Secretary are as
described in Schedule C. Any Officer may delegate to one or more persons any
administrative duties, under and subject to such Officer’s supervision and
direction. The following initial officers are hereby appointed and shall serve
until their successors have been duly appointed:

 

Stefan Galluppi Chief Executive Office, President and Secretary Justin Schreiber
    Chief Operating Officer and Treasurer Mark McLaughlin

Mark McLaughlin

 

(b) The Members may designate such other Officers and agents as they shall deem
necessary or advisable who shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Members. The salaries and/or reimbursements of expenses, if any, of
all Officers and agents of the Company shall be fixed by a majority of the vote
of the Members. The Officers of the Company shall hold office until their
successors are chosen and qualified. Any Officer may be removed at any time,
with or without cause, by the affirmative vote of the Members holding a majority
of the vote of the Membership Units. Any vacancy occurring in any office of the
Company shall be filled by the Members.

 

4.4 Officers as Agents. The Officers, to the extent of their powers set forth in
this Agreement or otherwise vested in them by action of the Members not
inconsistent with this Agreement, are agents of the Company for the purpose of
the Company’s business and the actions of the Officers taken in accordance with
such powers shall bind the Company. No officer shall bind the company for any
expenditure and/or commitment valued in excess of $10,000 without express
written authorization by Members holding a majority of the vote of the
Membership Units.

 

4.5 Duties of Members and Officers. Each Member and Officer of the Company,
shall be required to devote such amount of time to the Company as is necessary
to satisfy the obligations of such Member or Officer to the Company. With the
exception of compensation from ImmuDyne, Inc., Officers shall not receive
compensation or remuneration from any suppliers, contractors, vendors or
customers of the Company, except with the express written consent of Members
holding a majority of the vote of the Membership Units.

 

6

 

 

4.6 Indemnification. Except as expressly prohibited by law, the Company shall
indemnify, defend and hold harmless each Member and its beneficiaries and each
Officer (each an “Indemnified Party”) from and against any and all debts,
losses, claims, damages, costs, demands, fines, judgments, contracts (implied
and expressed, written and unwritten), penalties, obligations, payments, and
liabilities of every type and nature (whether known or unknown, fixed or
contingent), including, without limitation, those arising out of any lawsuit,
action or proceeding brought by or on behalf of a third party (each a “Claim”),
together with any reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees, out-of-pocket expenses and other reasonable costs
and expenses incurred in investigating, preparing or defending any pending or
threatened lawsuit, action or proceeding) incurred in connection with the
foregoing suffered or sustained by such Indemnified Party by reason of any act,
omission or alleged act or omission by such Indemnified Party arising out of
such Indemnified Party’s activities taken primarily on behalf of the Company, or
at the request or with the approval of the Company, or primarily in furtherance
of the interests of the Company. Notwithstanding the foregoing, indemnification
shall not be available under this Section 4.6 where (a) the acts, omissions or
alleged acts or omissions upon which an actual or threatened action, proceeding
or claim is based constituted willful misconduct or recklessness on the part of
the person seeking indemnification, (b) the Indemnified Party fails to promptly
notify the Members and the Officers of the Company (collectively referred to as
the “Representatives”) of any Claim, or threat thereof, promptly after receiving
notice thereof and within a reasonable time before a response to such Claim is
required to be filed, or (c) if requested by one of the Representatives, the
Indemnified Party fails to permit the Company to take over the defense of such
Claim with counsel of its choosing or to fully cooperate to the fullest extent
possible with the Company and its designated counsel in the defense of such
claim.

 

4.7 Limitation of Liability. Except as expressly prohibited by law, each Member
and its beneficiaries and each Officer (each a “Released Party”) shall not be
liable, responsible or accountable in damages or otherwise to the Company or to
any other Member for any act performed by the Released Party within the scope of
the authority conferred on it (or them) by this Agreement or for its (or their)
failure or refusal to perform any acts, so long as the Released Party acted
without willful misconduct or recklessness.

 

Article 5
TRANSFER OF MEMBERSHIP UNITS

 

5.1 Transfer of Interests.

 

(a) General Restriction on Transfers. Except as otherwise expressly provided in
this Agreement, no Member may Transfer (as hereinafter defined), whether
voluntarily or involuntarily, any portion of such Member’s Membership Units
without the prior written consent of all of the other Members. For purposes of
this Agreement, a “Transfer” includes, but is not limited to, any voluntary or
involuntary sale, assignment, gift, exchange, hypothecation, collateral
assignment, pledge, transfer or subjection to any security interest.

 

(b) Permitted Transfer by Members. Notwithstanding Section 5.1(a) above, a
Member may Transfer such Member’s Membership Interest, during lifetime or at
death, in whole or in part, to and only to a Family Member (as hereinafter
defined) (each, a “Permitted Transferee”). For purposes of this Agreement,
“Family Member” means (i) any descendant, step-descendant and spouse of a
Member, (ii) any trust for the benefit of one or more of the individuals
referred to in clause (i), above, (iii) any custodianship under any Uniform
Gifts or Transfers to Minors Act for an individual referred to in clause (i)
above, (iv) the personal representative of a deceased individual referred to in
clause (i), and (v) upon the approval of the holders of a majority of the vote
of the Membership Units, a corporation, a limited liability partnership or a
limited liability company all of the shares or interests of which are owned by
one or more of the individuals or organizations referred to in clauses (i)
through (iii), above. Any person who is adopted, regardless of the person's age
at the time of the adoption, shall be deemed a natural child of his or her
adopting parent or parents.

 

7

 

 

(c) Other Restrictions on Transfers. No Transfer of a Member’s Membership Units
shall be made pursuant to Section 5.1(b) if, in the opinion of counsel to the
Company, such assignment (i) may not be effected without registration under the
Securities Act of 1933, as amended; (the “Securities Act”), (ii) does not
satisfy an exemption under the Securities Act or (iii) would result in the
violation of any applicable Federal or state securities laws. The Company shall
not be required to recognize any Transfer of a Member’s Membership Units until
the instrument conveying such interest has been delivered to the Company for
recordation on the books of the Company. Unless a transferee becomes a
substituted Member in accordance with Section 5.2, he, she or it shall not be
entitled to any of the rights granted to a Member hereunder, other than the
economic benefits, including but not limited to the right to receive all or part
of the share of the cash distributions or returns of capital to which his, her
or its transferor would otherwise be entitled.

 

5.2 Substituted Members and Assignment of Membership Interest. A Permitted
Transferee or other assignee, as consented to by the Members in accordance with
Section 5.1(a), of a Membership Unit shall become a Member in the place of the
transferor (or in addition to the transferor, as the case may be) if and only if
the transferee accepts and adopts in writing all of the terms and provisions of
this Agreement, as the same may have been amended. In such event, the
distribution ratio set forth in Sections 3.3 and 6.2(c) shall be amended
accordingly.

 

5.3 Obligation of Transferring Member. Except as otherwise agreed to by all of
the Members, no transfer by a Member of such Member’s Membership Units shall, to
any extent, relieve the transferring Member of any of such Member’s obligations
to the Company or liability, if any, as a Member.

 

Article 6
DISSOLUTION AND LIQUIDATION

 

6.1 Events Triggering Dissolution. The Company shall dissolve and commence
winding up and liquidating upon the first to occur of any of the following
(“Liquidating Events”):

 

(a) majority of the vote; and

 

(b) entry of a decree of judicial dissolution pursuant to the Act.

 



The Company shall not be dissolved for any other reason, including without
limitation, a Member’s becoming bankrupt or executing an assignment for the
benefit of creditors and any such bankruptcy or assignment shall not effect a
transfer of any portion of a Member’s Membership Units in the Company.

 



8

 

 

6.2 Liquidation. Upon a Liquidating Event of the Company in accordance with
Section 6.1, the Company shall be wound up and liquidated by the Members or by a
liquidating manager selected by the Members. The proceeds of such liquidation
shall be applied and distributed in the following order of priority:

 

(a) to creditors, including any Member who is a creditor, in the order of
priority as established by law, in satisfaction of liabilities of the Company
(whether by payment or the making of reasonable provision for payment thereof)
other than liabilities for which reasonable provision for payment has been made
and liabilities for distributions to the Members as provided by the Act; and
then

 

(b) to the setting-up of any reserves in such amount and for such period as
shall be necessary to make reasonable provisions for payment of all contingent,
conditional or unmatured claims and obligations known to the Company and all
claims and obligations known to the Company but for which the identity of the
claimant is unknown; and then

 

(c) to the Members, which liquidating distribution shall be made to each class
of Membership Units, in proportion to the equity percentage that such class
represents of the total Membership Units of the Company, as specified on
Schedule B attached hereto, in cash or in kind, or partly in cash and partly in
kind, as the Members may vote.

 

6.3 Certificate of Dissolution. Upon the dissolution of the Company and the
completion of the liquidation and winding-up of the Company’s affairs and
business, the Members shall, on behalf of the Company, prepare and file a
Certificate of Dissolution with the Office of the Secretary of the State of the
State of Delaware, as required by the Act. When such certificate is filed, the
Company’s existence shall cease.

 

Article 7
ACCOUNTING AND FISCAL MATTERS

 

7.1 Fiscal Year. The fiscal year of the Company shall be the calendar year.

 

7.2 Method of Accounting. The President shall select a method of accounting for
the Company as deemed necessary or advisable and shall keep, or cause to be
kept, full and accurate records of all transactions of the Company in accordance
with sound accounting principles consistently applied.

 

7.3 Financial Books and Records. All books of account shall, at all times, be
maintained in the principal office of the Company or at such other location as
specified by the Members so long such location is within Puerto Rico. Each
member, or the Member’s designee, shall have full access to the financial books
and records. Each member shall have the right to audit the financial books twice
yearly.

 

7.4 Tax Matters Member. The Members shall appoint a Member to serve as the Tax
Matters Member of the Company who shall have the duties and authority of a Tax
Matters Partner as specified in the Code, as amended, and the regulations
promulgated thereunder. The initial Tax Matters Member shall be Justin
Schreiber.

 

9

 

 

Article 8
MISCELLANEOUS

 

8.1 Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing (including email or other
written electronic communication) and shall be deemed to have been duly given
and made upon being delivered to the recipient party by email (with confirmation
of receipt and opening), recognized courier service, fax transmission (with
confirmation of receipt) for those parties having a fax number listed below or
by registered or certified mail (postage prepaid, return receipt requested), and
addressed to the applicable address set forth below or such other address as may
be designated in writing hereafter by the recipient party in accordance with
this Section 8.1.

 

8.2 Binding Effect. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the Members and,
subject to Article 5, its successors and assigns.

 

8.3 Dispute Resolution; Mediation and Arbitration.

 

(a) In the event of any dispute arising under or pursuant to this Agreement, the
Members agree to attempt to resolve the dispute in a commercially reasonable
fashion before instituting any arbitration or litigation. If the Members are
unable to resolve the dispute within thirty (30) days, then the Members agree to
mediate the dispute with a mutually agreed upon mediator in New York. If the
Members cannot agree upon a mediator within ten (10) days after either party
shall first request commencement of mediation, each party will select a mediator
within five (5) days thereof, and those mediators shall select the mediator to
be used. The mediation shall be scheduled within thirty (30) days following the
selection of the mediator. If the mediation does not resolve the dispute, then
Paragraph 8.3(b) shall apply. The Members further agree that any applicable
statute of limitations will be tolled for the period of time from the date
mediation is requested until 14 days following the mediation.

 

(b) All disputes arising out of or relating to this Agreement which cannot be
settled by the parties, other than claims solely for injunctive relief where
time is of the essence, shall promptly be submitted to and determined in
arbitration in Puerto Rico, pursuant to the commercial rules and regulations
then in effect of the American Arbitration Association. The arbitrator(s) shall
be elected as follows: in the event the Members agree on one arbitrator, the
arbitration shall be conducted by such arbitrator. In the event the Members do
not so agree, the Members on each side of the dispute shall select one
independent, qualified arbitrator and the two arbitrators so selected shall
select the third arbitrator. The decision of the arbitrator(s) shall be final
and binding upon the parties and judgment upon such decision may be entered in
any court of competent jurisdiction.

 

(c) Discovery shall be allowed pursuant to the United States Federal Rules of
Civil Procedure and as the arbitrator(s) determine appropriate under the
circumstances.

 

(d) Such arbitrator(s) shall be required to apply the contractual provisions
hereof in deciding any matter submitted to them and shall not have any
authority, by reason of this Agreement or otherwise, to render a decision that
is contrary to the mutual intent of the parties as set forth in this Agreement.

 



10

 

  

8.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Puerto Rico without reference
to conflict of laws principles.

 

8.5 Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

 

8.6 Amendments. Except as otherwise specifically provided in the foregoing
provisions of this Agreement, the provisions of this Agreement may be altered or
amended only with the written consent of a majority of the vote of the Members.

 

8.7 Gender and Number. As used in this Agreement, the masculine gender shall
include the feminine and neuter, and the singular shall include the plural, and
vice versa.

 

8.8 Counterparts; Facsimile Signature. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute but one and the same instrument which may be
sufficiently evidenced by one counterpart. This Agreement may be executed via
facsimile or electronic signature, and each such facsimile copy, electronic
signature or counterpart shall be deemed an original.

 

[Signature page follows]

 



11

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
executed this Operating Agreement as of the date first set forth above.

 



  MEMBERS:         By: /s/ Justin Schreiber     Taggart International Trust    
Justin Schreiber     Authorized Representative         By: /s/ Stefan Gallupi  
  American Nutra Tech LLC     Stefan Gallupi     Authorized Representative      
  By: /s/ Mark McLaughlin     ImmuDyne, Inc.     Mark McLaughlin     Authorized
Representative



 



12

 

 


schedule a

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

IMMUDYNE PR LLC

LISTING OF MEMBERS

 

As of the date first above written, following is a list of the Members of the
Company:

 

NAME:

  

Taggart International Trust

Caribe Plaza Building, 8th Floor

53 Palmeras Street

San Juan, Puerto Rico 00901



 

American Nutra Tech LLC

Caribe Plaza Building, 8th Floor

53 Palmeras Street

San Juan, Puerto Rico 00901

 

Immudyne, Inc.

Address: 50 Spring Meadow Road

Mt. Kisco, NY 10549

 



 A-1 

 

 

SCHEDULE B

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

IMMUDYNE PR LLC

CAPITAL CONTRIBUTIONS

 

Members  Capital Contribution   Equity Percentage   Voting Percentage  
Membership Units Taggart International Trust  $30,000    11.3333%   11.3333%  1
Class A Common Unit
American Nutra Tech LLC  $30,000    10.5%   10.5%  1 Class B Common Unit
Immudyne, Inc.  $30,000    78.1667%   78.1667%  1 Class C Common Unit


 



 B-1 

 

 

SCHEDULE C

  

1. President. The President shall preside at all meetings of the Members, shall
be responsible for the general and active management of the business of the
Company and shall see that all orders and resolutions of the Members are carried
into effect. The President shall perform such other duties as may be assigned or
delegated by the Members. The President may execute contracts required to be
signed by the Company, so long as the Chief Executive Officer and Chief
Operating Officer approve such contract.

 

2. Chief Executive Officer. Oversee, manage and supervise all activities related
to operation of the business, including the authority to make any and all
decisions with respect to the Company.

 

3. Chief Operating Officer. Oversee contractual commitments and the financial
affairs of the Company, including overseeing delivery on the Strategic Additives
supplied by Immudyne to the Company.

 

 

C-1

 

